DETAILED ACTION
Response to Amendments
The amendment filed on 6/13/2022 has been entered.  
Claims 1-19 remain pending in the application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vladimir S. Lozan on 8/11/2022.
The application has been amended as follows: 
In claim 13, “wherein the chain tensioning element is configured to be integrated with the fixed cam at a pivot connection such that the chain tensioning element abuts the fixed cam at the pivot connection and can move to tension the chain; and tensioning the chain with the chain tensioning device” is amended as -- wherein the chain tensioning element is configured to be integrated with the fixed cam at a pivot connection such that the chain tensioning element abuts the fixed cam at the pivot connection and can move to tension the chain; wherein the pivot connection is configured to be positioned within the fixed cam at least partially on two sides of the pivot connection and tensioning the chain with the chain tensioning device – 
New claim 18: The method according to claim 13, wherein the pivot connection comprises a pivot pin on one of the two sides of the pivot connection, the pivot pin configured to extend into the fixed cam.
New claim 19: The method according to claim 13, wherein the two sides of the pivot connection are opposite each other.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-19 are allowed.
Regarding claim 1 and 13, the prior art of record, in combination with other limitations of the claim(s) is silent on “the chain tensioning element is configured to be integrated with the fixed cam at the pivot connection such that the chain tensioning element abuts the fixed cam at the pivot connection and can move to tension the chain, and wherein the pivot connection is configured to be positioned within the fixed cam at least partially on two sides of the pivot connection”. ‘615 of Hansson teaches the general structure of a tensioning device for a chain driving jaw system in a package filling machine but does not teach the chain tensioning element is integrated with the fixed cam.  ‘587 of Catellani teaches the chain tensioning element is integrated with the fixed cam but does not teach wherein the pivot connection is configured to be positioned within the fixed cam at least partially on two sides of the pivot connection. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration without hindsight. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Any remaining claims are allowed for depending on one of the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 6/13/2022 have been fully considered:
All specification objections have been overcome.
All drawing objections have been overcome.
Amended claims have overcome all previous 112 (b) or second paragraph rejection/s. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571)272-0356.  The examiner can normally be reached on Mon-Fri 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 3731        

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731